Citation Nr: 9902553	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  93-28 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1989 to 
November 1991.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a March 1992 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.  

The Board notes that in the March 1992 rating action, the RO 
denied the appellants claim for a bilateral knee condition.  
The appellant filed a Notice of Disagreement (NOD) in May 
1992 and a Statement of the Case was issued in June 1992.  In 
August 1992, the appellant submitted his substantive appeal.  
In an October 1995 decision, the Board remanded this case to 
the RO for further development.  The RO, in a September 1998 
rating decision, granted service connection for 
chondromalacia of the right patellofemoral joint and a 10 
percent disabling rating was assigned, with an effective date 
of February 1992.  The appellant was informed of this 
determination and of his appellate rights in October 1998.  
However, the appellant has not initiated an appeal with 
respect to either the rating or the effective date assigned, 
by the submission of an NOD; and, hence, these separate 
issues are not now in an appellate status.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed.Cir. 1997).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO, to the 
extent possible.  

2.  There is no competent medical evidence of a current left 
knee disability.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 
& Supp. 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellants service medical records show that in January 
1990, the appellant was treated after complaining of left 
knee pain.  At that time, he stated that he had injured his 
left knee while he was playing football.  The appellant 
indicated that during the football game, he collided with 
another player and fell to the ground, injuring his knee.  
The physical examination showed that the appellants range of 
motion was from zero to 130 degrees.  There was tenderness 
and ecchymosis at the left patella and medial knee.  The 
diagnosis was of a left knee contusion.  The records also 
reflect that in September 1991, the appellant was treated 
after complaining that his knees hurt.  At that time, the 
appellant noted that he felt bilateral knee pain when he was 
running.  The physical examination showed that there was no 
soft tissue swelling (STS) and no effusion.  Range of motion 
was from zero to 130 degrees.  McMurray's test was negative 
and there was no evidence of patellar grinding.  X-rays were 
reported to be within normal limits.  The diagnosis was of 
probable overuse syndrome.  The remaining records are 
negative for any complaints or findings of a left knee 
disorder.  According to the records, at the time of the 
appellants separation, he waived a physical examination.  

In February 1992, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he stated that 
while he was in the military, he was treated  on several 
occasions for left knee pain.  The appellant indicated that 
he received medication in order to relieve the pain.  He 
further noted that on occasion, he was placed on a medical 
profile which prevented him from running or jumping.  
According to the appellant, following his separation from the 
military, he continued to suffer from chronic left knee pain.  

In August 1992, the appellant submitted his substantive 
appeal.  At that time, the appellant stated that prior to his 
induction into the service, he did not have any problems with 
his left knee.  The appellant reported that while he was in 
the military, he was involved in parachuting.  According to 
the appellant, the impact from parachuting caused him to 
develop knee pain.  The appellant further indicated that 
during service, he injured his left knee while playing 
football.  He revealed that following his discharge, he 
sought treatment from a civilian doctor for his knee pain.  
According to the appellant, at that time, no instabilities 
were noted.  

In July 1998, the appellant underwent a VA examination.  At 
that time, he indicated that he had injured his left knee 
during a football game while he was in the service.  He 
stated that following his injury, he was placed on profile 
for a few days.  The appellant noted that while he was in the 
Army, he served in the Airborne and made approximately 29 
parachute jumps.  According to the appellant, within one 
month of his football accident, he resumed making his 
jumps.  The appellant reported that his parachute jumping 
aggravated his left knee, and caused him to limp and his left 
knee to swell.  He indicated that soon after his discharge, 
he sought medical treatment for his knee pain.  According to 
the appellant, his physician told him that there was 
nothing wrong.  The appellant noted that since that time, 
he had not had to consult a physician.  

In the appellants July 1998 VA examination, the appellant 
reported that at present, his left knee was sore and his 
knee pain would come and go.  The appellant stated that 
his symptoms worsened when he tried to squat or kneel.  
According to the appellant, sitting for two hours or more 
also caused him to develop knee pain and stiffness.  He 
denied any swelling, buckling, or giving way of his knee.  
The appellant also denied any grinding or grating sensation 
and he noted that he did not have any symptoms with walking 
over rough or irregular ground.  According to the appellant, 
going up stairs and down stairs caused no symptoms and he had 
no pain when resting at night.  He stated that he stopped 
running, but that he was not aware of any fatigability or 
loss of endurance.  The appellant denied using medication and 
he denied wearing a brace or having to undergo surgery.  
According to the appellant, since his in-service left knee 
injury, he had not had another direct injury to his knee.  He 
indicated that there were no associated symptoms of joint 
pain or muscular pain in other areas of his body.  The 
appellant stated that following his discharge, he worked as a 
machinist, welder, and currently, as a maintenance 
supervisor.  According to the appellant, he had never lost 
any time from work or had to avoid any work because of his 
left knee pain.  

The physical examination showed that the appellant was able 
to stand from the sitting position without difficulty.  There 
was no limp when walking and alignment was good.  The 
examiner noted that there was no visible pain during the 
course of the examination.  The appellant could squat fully 
on his left knee.  In regards to range of motion, the left 
knee was examined with full extension to zero degrees and 145 
degrees of flexion, both actively and passively, with no 
complaints of pain.  There was no crepitus on the left knee 
and no scars were found about the knees.  

In the appellants July 1998 VA examination, circumferential 
measures at the thighs, at a point which was 10 centimeters 
above the superior pole of the patella, were 45 centimeters 
for the right and 45 centimeters for the left.  Knee 
circumferences at mid patella level were 39.5 centimeters for 
the right and 39.6 centimeters for the left.  Calf 
circumferences at the largest circumference of the calf were 
37.5 centimeters for the right and 37.5 centimeters for the 
left.  There was no soft tissue swelling or tenderness and 
there was no joint effusion of either right or left knee.  
Sensation in both of the knees was normal.  Patellar tracking 
was normal on the left, with no complaints of pain and 
negative apprehension sign.  There was a negative Lachmans 
test, negative pivot shift, negative anterior and posterior 
drawers sign, and negative flexion rotation drawer sign.  
There was no varus or valgus laxity both with the knees at 
full extension, and at 30 degrees.  McMurrays test with 
rotation of the tibia on the femur, plus extension palpation 
over the knee joint, was negative.  Peripheral circulation in 
both lower extremities was normal, with intact dorsalis pedis 
and posterior tibial pulses bilaterally.  The diagnosis was 
of complaints of bilateral anterior knee pain, right greater 
than left.  The examiner noted that he was ordering x-rays 
and that upon a review of those x-rays, he would provide a 
supplemental report. 

In July 1998, x-rays were taken of the appellants knees.  
The x-rays were interpreted as showing no definite fracture, 
dislocation, or destructive bony lesion.  There was no 
significant knee joint effusion.  The impression was that 
there were no significant findings.  As stated above, 
following a review of the record, including the appellants 
most recent x-rays, the examiner submitted a supplemental 
report.  The examiner stated that the x-rays of the 
appellants knees were normal, with no abnormalities.  
According to the examiner, although the appellant complained 
of current left knee pain, on objective examination, there 
was no evidence of pathology of the left knee.  


II.  Analysis

Initially, the Board finds that the appellants claim is well 
grounded in accordance with 38 U.S.C.A. § 5107 (West 1991 & 
Supp.1998) in that his claim is plausible based upon the 
clinical evidence of record and the evidentiary assertions 
provided by the appellant which are within the competence of 
a lay person.  Murphy v. Derwinski, 1 Vet. App. 78 (1990);  
King v. Brown, 5 Vet. App. 19 (1993).  Once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist the appellant in the development of evidence 
pertinent to that claim.  38 U.S.C.A. § 5107.

In this regard, the Board remanded this case in October 1995.  
At that time, the Board requested that the RO obtain 
additional records, VA or private, inpatient of outpatient.  
The Board further requested that the RO provide the appellant 
with a comprehensive VA examination in order to determine the 
nature and extent of any bilateral knee disability.  In 
reviewing the appellants case, the examiner was requested to 
provide an opinion as to whether it was at least as likely as 
not that any knee disability found to be present was 
etiologically related to the complaints and findings noted in 
service.  In November 1995 and August 1997, the RO sent 
correspondences to the appellant requesting that he identify 
all physicians or facilities that had treated him for his 
left knee disability since his discharge in November 1991.  
The record is negative for a response from the appellant. 
Moreover, the appellant underwent a VA examination in July 
1998.  Therefore, the Board is satisfied that all available 
relevant evidence is of record and that the statutory duty to 
assist the appellant in the development of evidence pertinent 
to this claim has been met.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The United States Court of Veterans Appeals (Court) has held 
that in order to establish service connection, there must be 
evidence of both a service-connected disease or injury and a 
present disability which is attributable to such disease or 
injury.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

In the instant case, the appellant notes that while he was in 
the military, he served in the Airborne and was involved in 
parachuting.  The appellant contends that the impact from 
parachuting caused him to develop knee pain.  He further 
maintains that during service, he injured his left knee while 
playing football.  According to the appellant, subsequent to 
his separation from the military, he has suffered from 
chronic left knee pain.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, his opinion that his left knee 
disability is related to service is not competent evidence.  

As previously stated, the Court has held that in order to 
establish service connection, there must be evidence of both 
a service-connected disease or injury and a present 
disability which is attributable to such disease or injury.  
Rabideau, 2 Vet. App. 141, 143 (1992).  In the instant case, 
there is no competent medical evidence showing a current 
medical diagnosis of a left knee disability.  The Board notes 
that in the appellants July 1998 VA examination, the 
examiner stated that the current x-rays of the appellants 
knees were normal, with no abnormalities.  Moreover, the 
examiner also indicated that although the appellant 
complained of left knee pain, on objective examination, there 
was no evidence of pathology of the left knee.  Therefore, 
the Board observes that in light of the above, without any 
current clinical evidence confirming the presence of a left 
knee disability, service connection must be denied.  
Rabideau, 2 Vet. App. 141, 143 (1992).  


ORDER

Entitlement to service connection for a left knee disability 
is denied.  






		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
